Citation Nr: 0803109	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  04-03 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of a 
cerebral vascular accident, as secondary to service-connected 
post-traumatic stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 50 percent for 
service-connected PTSD.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services



WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran originally testified at a Travel Board hearing in 
June 2007.  However, the Board was unable to obtain a 
transcript of the hearing.  The Board wrote to the veteran 
and advised him of that fact and offered the veteran the 
opportunity to have a new hearing in December 2007.  See 
38 C.F.R. § 20.707 (2007).

The veteran responded in December 2007.  He elected to have a 
new video conference hearing.  

In light of the foregoing the case must be REMANDED for the 
following:

1.  The claims folder should be 
transferred to the Atlanta, Georgia, RO 
and the veteran should be scheduled for a 
video conference hearing at the RO with a 
Veterans Law Judge of the Board sitting 
in Washington D.C.  The veteran and his 
representative should be given an 
opportunity to prepare for the hearing.

2.  The claims folder should be returned 
to the Board in advance of the scheduled 
hearing.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


